Citation Nr: 1028155	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for rhinosinusitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for rhinosinusitis, bilateral 
hearing loss, and bilateral tinnitus.  In August 2008, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in October 2008.

The issue of entitlement to service connection for rhinosinusitis 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the Cleveland RO.  VA will notify the Veteran if 
further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
bilateral hearing loss is the result of a disease or injury in 
active duty service.

2.  The preponderance of the evidence is against a finding that 
bilateral tinnitus is the result of a disease or injury in active 
duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claims, a letter dated in 
January 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Additionally, the January 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

With regard to the Veteran's hearing loss and tinnitus claims, 
the Board concludes an examination is not needed because the only 
evidence indicating the Veteran "suffered an event, injury or 
disease in service" is his own lay statements, as discussed more 
fully below.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant to 
38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not 
in conflict with 38 U.S.C.A. § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties pursuant 
to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the Veteran's 
claims because it could not provide evidence of a past event, 
such as in-service noise exposure.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claims

The Veteran claims that he has bilateral hearing loss and 
bilateral tinnitus as a result of his military service.  
Specifically, he claims that he was exposed to gunfire noise in 
service and that has caused his current audiological 
disabilities.  He, therefore, believes that service connection is 
warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2009).

An October 2005 VA audiologist diagnosed the Veteran with 
bilateral sensorineural hearing loss and noted his complaints of 
tinnitus.  Additionally, an October 2005 audiogram showed 
auditory thresholds of 40 decibels or greater at 3000 Hz and 
4000 Hz for the right ear and at 3000 Hz and 4000 Hz for the left 
ear.  This meets the VA regulatory definition of a hearing loss 
disability.  As such, the first element of Hickson is met for 
both the hearing loss and tinnitus claims.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  Review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with hearing loss 
or tinnitus during his time in service.  Notably, his April 1964 
separation examination showed the ears as normal and the 
associated audiogram showed hearing within normal limits at that 
time.  Additionally, there is no indication that the Veteran was 
exposed to loud noise in service.  His DD-214 shows a military 
occupational specialty of disbursement specialist - not a 
specialty generally associated with noise exposure.  Further, he 
has not been awarded any combat-related medals or awards, nor is 
there any other evidence to indicate that he was in combat.  As 
such, in-service acoustic trauma cannot be conceded.  Thus, the 
Board finds that the Veteran was not treated for or diagnosed 
with hearing loss or tinnitus while in service and that in-
service noise exposure cannot be conceded.  As such, the second 
element of Hickson is not met for either claim.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to be 
irrelevant.

Additionally, there is no indication that the Veteran was treated 
for or diagnosed with sensorineural hearing loss within a year of 
service so as to support a grant of service connection on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As such, 
the Veteran is not afforded the presumption of service connection 
for bilateral hearing loss.  See 38 C.F.R. § 3.307 (2009).

In adjudicating this claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent 
lay evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge of 
the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disabilities.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he currently 
has bilateral hearing loss and/or tinnitus related to service) 
because he does not have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for rhinosinusitis.

A review of his service treatment records reflects that the 
Veteran was treated for cold symptoms while in service, including 
in December 1961 and March 1963.  Additionally, the December 1961 
treatment record reflects that the Veteran reported an "off and 
on cough and cold" throughout his time in service.

With respect to a current disability, private and VA treatment 
records show treatment for sinus pain and symptoms, as well as 
diagnoses of acute sinusitis and rhinosinusitis.  Despite this 
evidence of in-service treatment for sinus-like symptoms, a 
current sinus-related disability, and the Veteran's assertion of 
a relationship between his in-service treatment and his current 
disability, no VA examination has been provided to determine a 
possible nexus between the Veteran's active duty service and his 
current rhinosinusitis.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  As noted above, the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In light of the evidence showing in-service treatment for sinus-
related complaints, post-service medical evidence of a sinus-
related disability, and the Veteran's report that his current 
disability is related to his active duty service, the Board finds 
that an examination and medical nexus opinion are necessary in 
order to properly resolve the claim of entitlement to service 
connection for rhinosinusitis.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); see also McLendon, supra.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA treatment 
records should be obtained and added to the 
claims folder.  All efforts to obtain these 
records should be documented in the claims 
folder. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

2.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his rhinosinusitis.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination, including the December 1961 and 
March 1963 treatment records.  This review 
must be noted in the examination report.

For any sinus-related disability diagnosed on 
examination, the examiner is asked to express 
opinions as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that the currently diagnosed 
sinus-related disability had its clinical 
onset during the Veteran's active service 
(between June 1961 and May 1964) or is 
otherwise related to such active service.  

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

Complete rationale should be given for all 
opinions reached.  

3.  After completing the above actions and 
any other development that may be indicated 
by any response received as a consequence of 
the actions taken in the paragraphs above, 
the claim for service connection for 
rhinosinusitis should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his attorney.  After they 
have had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


